Citation Nr: 0216086	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-10 264	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability and if so whether the reopened claim should 
be granted.  

2.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. A., a psychologist




ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from June 1946 to June 
1947, and from January 1952 to January 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  
When the case was most recently before the Board in January 
2002, it was remanded for further development.  It was 
returned to the Board in September 2002.

The Board also notes that a May 1997 rating decision assigned 
an initial rating of 50 percent for post-traumatic stress 
disorder (PTSD).  Prior to receipt of a notice of 
disagreement from the veteran, the RO issued a supplemental 
statement of the case in May 1997 addressing the issue of 
entitlement to a higher initial rating for PTSD.  Following 
receipt of a notice of disagreement from the veteran in 
January 1998, the RO sent a letter to the veteran in February 
1998 informing him of the requirement that he submit a 
substantive appeal on the PTSD issue within one year of the 
RO's letter to perfect his appeal with respect to this issue.  
Thereafter, the RO granted an increased evaluation of 70 
percent for PTSD and a total rating based on unemployability 
due to service-connected disabilities.  Neither the veteran 
nor his representative has addressed the issue of entitlement 
to a higher initial evaluation for PTSD since the submission 
of the veteran's notice of disagreement in January 1998.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
matter. 





FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Entitlement to service connection for low back disability 
was denied in an unappealed rating decision of July 1947.

3.  The subsequently received evidence includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the claim.

3.  The veteran's low back disability was chronically 
worsened by his service-connected left knee disorder.  

4.  The service-connected left knee disorder is not 
productive of instability, subluxation, locking, effusion, 
limitation of extension to 10 degrees or greater, or 
limitation of flexion to 45 degrees or less.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Low back disability is proximately due to or the result 
of the service-connected left knee disorder.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

3.  The criteria for a rating in excess of 10 percent for 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim for service connection for 
low back disability.  Accordingly, no further development is 
required with respect to this claim.

With respect to the claim for an increased rating, the record 
reflects that through the statement of the case and 
supplements thereto, and letters from the RO to the veteran, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of the claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that pertinent medical records have 
been submitted by the veteran and obtained by the RO.  In 
addition, the RO has afforded the veteran current 
examinations.  The veteran has indicated that he is aware of 
no outstanding evidence or information that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information. and the Board is 
also unaware of any such.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.

Low Back Disability

Factual Background

The service medical records (SMRs) are negative for evidence 
of low back disability except that the report of examination 
for separation from the first period of service in May 1947 
notes a history of a back injury in 1946.  

Service connection for back disability was denied in an 
unappealed rating decision of July 1947 on the basis that the 
veteran had no chronic back disorder.

On VA examination in 1954 it was noted that the veteran had 
no complaints referable to his back.  He had an abnormality 
of his gait at times.  VA examinations in 1976 and January 
1981 disclosed that his gait was normal.  On VA examination 
in June 1981 he reported that he could not hold his weight on 
his left leg, even with a brace on that knee, and he 
sometimes had to use a crutch. 

A private January 1992 computerized tomogram (CT) of the 
veteran's lumbar spine revealed borderline lumbar 
degenerative changes and disc bulging at L4-5 and L5-S1.  A 
private May 1992 lumbar myelogram revealed findings 
consistent with mild spinal stenosis at L4-5.  

In an August 1992 statement, Michael J. Sutton, D.O., 
reported that he could not directly attribute the veteran's 
back disability to back or knee injury in service, but he 
believed that he believed that the veteran's back condition 
could certainly have been aggravated by the injury.  

VA outpatient treatment (VAOPT) records from 1992 to 1994 
include a May 1993 Request for Prosthetic Services which 
reflects that the veteran was issued a lumbar back brace.  
With respect to it being issued due to an associated or 
aggravating disability, the disabilities specified were 
spinal stenosis and left knee disability.  

On VA examination in November 1993 the claim file was not 
available for review but it was reported that the veteran's 
back problems had developed over a long period of time and 
included spinal stenosis.  The examiner opined that the 
veteran's back problems were not related to his knee injury 
residuals.  

In December 1993 Dr. LaBan reported that an electromyogram 
revealed L4-5 nerve root irritability, most marked on the 
left.  He stated that the veteran's hobbling around due to 
his left knee did burden the back significantly and probably 
was an aggravating factor in his continuing radiculopathy.  

At the August 1995 RO hearing the veteran testified that he 
had worn a left knee brace since 1954 and could not function 
without it and sometimes used crutches (page 5 of that 
transcript).  

In August 1996 Dr. Qazi stated that the veteran had stenosis 
and severe degenerative arthritis in his back.  He had 
favored his left leg and had developed, in part, degenerative 
arthritis in his low back with resultant spinal stenosis.  A 
July 1996 CT scan revealed mild spinal canal stenosis at L4-5 
and L5-S1 and central disc protrusion.  Lumbar spine X-rays 
revealed osteopenia and mild degenerative changes.  

In September 1996 Dr. Sutton stated that CT scans and 
myelograms had revealed disc bulging at L4-5 and deviation of 
nerve roots, bilaterally.  His back problem started with his 
left leg injury during service and it was felt that most of 
his problems could be attributed to this.  While arthritis 
was something that could occur without injury, certainly his 
left knee disorder seemed to aggravate his low back problem.  

On VA neurology examination in March 1998 it was reported 
that a computerized axial tomogram (CAT) scan had revealed 
disc bulging at L3-4, L4-5, and L5-S1.  

On VA orthopedic examination in March 1998 the claim files 
were reviewed and it was reported that lumbosacral X-rays 
were normal and without evidence of disc narrowing or 
arthritis.  The diagnosis was that the veteran had subjective 
complaints of back and bilateral knee pain but there was no 
objective orthopedic pathology to account for the complaints 
and the symptoms did not correlate with any possible 
orthopedic pathology.  There was no objective basis for 
impairment of function.  

On VA general medical examination in March 1998 it was 
reported that the veteran had been told two years earlier 
that he had fibromyalgia.  

A VA physician reported in December 1999 that after reviewing 
the medical records it was his opinion that there was no 
change in his diagnosis, as reported on VA orthopedic 
examination in March 1998.  The vast majority of medical 
records involved cardiovascular disability, and there was a 
record of an abdominal aneurysm.  It was as likely as not 
that some of the low back complaints were associated with the 
abdominal aneurysm.  

Records from Dr. Sutton, received in March 2002, reflect that 
in February 1996 it was noted that the veteran had been told 
that a prior ultrasound had revealed an abdominal aneurysm.  
Because of increased back pain, another ultrasound was done 
later in February 1996 and revealed that he did not have an 
abdominal aneurysm.  

A VA orthopedic examination was conducted in June 2002 by the 
physician that conducted the March 1998 VA orthopedic 
examination and rendered the opinion in December 1999.  After 
an examination and review of the records, the diagnosis was 
subjective complaints of pain in both legs and the back.  
Objectively, there was no evidence of any pathology in the 
low back.  It was the examiner's opinion that it was as 
likely as not that the veteran's service-connected left knee 
disorder had nothing to do with the back condition.  In fact, 
the back condition was only subjective.  There was no 
evidence to suggest that a low back disability was secondary 
to the service-connected left knee disorder.  Also, it was 
his opinion that the service-connected left knee disorder had 
not aggravated the subjective complaint of back symptoms.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2002).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence added to the record since the unappealed July 
1947 decision includes medical evidence of chronic back 
disability and of a nexus between the veteran's back 
disability and his service-connected left knee disability.  
Such evidence is clearly new and material.

Three private physicians have rendered favorable medical 
opinions which are to the effect that the veteran's service-
connected left knee disorder aggravated the veteran's low 
back disorder.  The May 1993 VA Prosthetic Services request 
for a back brace is also favorable.  

The negative VA opinion in November 1993 was made without the 
benefit of a review of the claim files and did not express a 
rationale for the underlying opinion.  The remaining negative 
VA medical opinions have all been stated by the same VA 
physician who indicated that there was no objective clinical 
evidence of low back pathology and that complaints of low 
back pain were most likely due to an abdominal aneurysm.  
However, this physician did not address the evidence that the 
most recent abdominal ultrasound indicated that the veteran 
did not have an abdominal aneurysm.  As to the lack of 
clinical evidence of pathology of the lumbosacral spine, this 
VA physician did not address the radiological documentation 
of lumbosacral stenosis and disc bulging.  

In sum, the Board is of the opinion that the medical evidence 
supporting the claim has greater probative value than the 
evidence against the claim.  Thus, service connection for low 
back disability is warranted.  






Left Knee Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) 

On VA examination in June 1981 X-rays revealed minimal 
degenerative knee changes.  

VAOPT records reflect that in December 1992 the veteran had 
ligamentous laxity in the left knee.

Dr. Meerschaert reported in January 1994 that the veteran had 
lumbar radiculopathy with left leg pain and continued to use 
a knee brace.  

On VA joint examination in March 1995 the veteran's mid-
thighs were of equal circumference, as were his mid-calves.  
There was no effusion of the left knee and his collateral and 
cruciate ligaments were intact.  There was no grating or 
popping.  Pressure on the tibial tubercle and on the condyle 
did not produce pain.  McMurray's test was negative.  Range 
of motion was from zero degrees of extension to 120 degrees 
of flexion and X-rays were completely normal.  The diagnosis 
was that there no pathology of the left knee.  

The diagnoses on VA PTSD examination in March 1995 included 
hypochondrial personality traits and somatizing personality 
traits.  

In August 1996 Dr. Qazi reported that X-rays revealed minimal 
degenerative changes in the veteran's knees.  On examination 
there were pain and decreased range of motion in both legs, 
worse in the left.  However, in a July 1996 X-ray report it 
was stated that there was no significant abnormality in 
either knee.  

Additional private clinical records are replete with entries 
for complaints of chronic pain, particularly in the veteran's 
back and both legs as well as diagnoses of fibromyalgia.  He 
was given analgesic medication for pain.  

On VA general medical examination in March 1998, it was 
reported that the veteran had worn a morphine patch, with 
some relief of pain, for fibromyalgia.  The diagnoses 
included general aching of uncertain etiology with no 
symptomatology or findings to suggest a diagnosis of 
fibromyalgia.  

On VA orthopedic examination in March 1998, the veteran 
reported that he could move about when he used crutches.  His 
main complaint was back pain that radiated down his legs.  He 
took medication for pain.  On examination he stated that he 
could not move from the wheelchair to the examining table.  
He wore a brace on each knee but could move his knees 
actively.  There was no swelling or deformity of the knees 
but he complained of pain on motion of the knees.  His 
quadriceps muscle was atrophic.  Range of motion of the knees 
was from zero degrees of extension to 120 degrees of flexion.  
The knees were stable with braces.  Reflexes were present in 
the lower extremities and sensation was normal.  The extensor 
halluces longus tendon was strong, bilaterally.  X-rays were 
normal.  The diagnoses included subjective complaints of 
bilateral knee pain without objective orthopedic pathology to 
account for the symptoms and the symptoms did not correlate 
with any possible orthopedic pathology.  It was stated that 
there was no objective basis for manifest impairment of 
function.  

On VA neurology examination in March 1998 it was reported 
that the veteran could stand and walk 20 feet without using 
crutches but, otherwise, he used a wheelchair.  The veteran 
reported that strength in his legs was poor.  On examination 
he was able to stand only with assistance.  All muscle groups 
exhibited normal strength.  Muscle tone and coordination were 
intact.  Reflexes in the lower extremities were 1+ and 
symmetric.  

On VA examination for aid and attendance in February 2000, 
there was no swelling of the knees or crepitus.  Muscle 
strength in the lower extremities appeared to be moderate.  
There was no severe muscle atrophy or lack of coordination.  
He was able to stand on his feet and perform slow movements 
in gait.  His balance was normal.  

On VA orthopedic examination in June 2000, the veteran 
complained of constant pain in his knees which he indicated 
limited his movement at home and required his use of a 
wheelchair and walker.  He stated that he was unable to move 
his legs due to constant and severe pain.  He also complained 
of low back pain.  He used knee braces continually.  He 
reported a history of having had cortisone injections into 
his knees.  The physical examination was conducted with the 
veteran sitting in a wheelchair because he reported that he 
could not move onto the examining table as a result of 
constant pain and weakness in his legs, but his knee braces 
were removed for the examination.  His knees appeared normal 
and there was no swelling, redness or inflammation.  He 
manifested extreme pain on attempted passive motion of his 
leg.  Actively, he did not move his legs at all.  Passive 
motion was from 45 degrees to 95 degrees and there was no 
crepitation.  His ligaments appeared to be stable.  Reflexes 
were present and there was no atrophy of the muscles and 
muscle tone was good.  Extensor halluces longus strength was 
moderate on both sides.  X-rays of the knees were normal.  
The diagnoses included subjective complaints of pain in both 
legs with no objective evidence of any pathology of the 
knees.  It was commented that there was no evidence of 
internal derangement of the left knee and a lack of adequacy 
of objective pathology to support the subjective complaints.  
There was no objective evidence to substantiate the 
subjective complaint of pain on motion and the manifestations 
of weakness and incoordination were subjective.

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another Diagnostic Code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2002).

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2001).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2001).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  However, ratings under DC 5257 
are not "predicated on loss of range of motion, and thus 
[38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not 
apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  

Symptomatic residuals of semilunar cartilage excision warrant 
a 10 percent rating under DC 5259 but this also requires 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

The evidence does not confirm the presence of degenerative 
changes of the veteran's left knee.  Moreover, repeated 
testing has revealed no objective evidence of locking, 
effusion, subluxation or instability of the veteran's left 
knee.  Although the veteran may have some limitation of 
motion of his left knee, his complaints and manifested range 
of motion are not consistent with the objective findings 
showing little if any left knee pathology.  Despite the 
multiple examinations, the record is devoid of objective 
findings demonstrating the presence of functional impairment 
in excess of that contemplated by the assigned evaluation of 
10 percent.  Therefore, a higher schedular rating is not in 
order.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against this 
claim.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The record reflects that the veteran has not required 
frequent hospitalization for left knee disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  There simply 
is no medical or other probative evidence that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the schedular criteria.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted. 


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for low back disability is granted. 

An increased rating for disability of the left knee is 
denied. 



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

